Order entered May 22, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00856-CV

                   IN THE INTEREST OF C.S.B AND R.D.B, CHILDREN

                       On Appeal from the 255th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-11-15158

                                             ORDER
       We GRANT the May 19, 2015 motion of Micaela Ynostrosa, Certified Shorthand

Reporter, for an extension of time to file a supplemental reporter’s record containing the exhibits.

The supplemental reporter’s record shall be filed by JUNE 22, 2015.

       Appellant’s brief will be due thirty days after the supplemental reporter’s record is filed.

See TEX. R. APP. P. 38.6(b).

       We DIRECT the Clerk of this Court to send a copy of this order by electronic

transmission to Ms. Ynostrosa, Joie Rivera, Official Court Reporter for the 255th Judicial

District Court, and all counsel of record.

                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE